From Craven.
The object of the act of 1798, ch. 19, was to suppress excessive gaming, and also to remove the temptations to "idleness and dissipation," as these contributed to the main vice. The act therefore forbids the use of "gaming tables," generally, with a proviso that it should not extend to billiard tables until 1 April, ensuing. The act of 1804, ch. 31, tolerates the use of billiard tables, but imposes a tax upon that (293) use. By that act every man who "erects and keeps" a billiard table is made liable to the tax. The Legislature seems to have considered the use of the billiard table as conducive to idleness and dissipation, as well as a means by which excessive gaming was promoted. We are therefore of opinion that judgment should be entered for the defendant.